 
 
IB 
Union Calendar No. 89
111th CONGRESS 1st Session 
H. R. 1752
[Report No. 111–173] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2009 
Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration 
 

June 19, 2009
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Insert the part printed in italic

A BILL 
To provide that the usual day for paying salaries in or under the House of Representatives may be established by regulations of the Committee on House Administration. 
 
 
1.Authority of Committee on House Administration to Establish Day for Paying Salaries in or Under the House of RepresentativesSection 116(a) of the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 60d–1) is amended by adding at the end the following new sentence: Notwithstanding the previous sentence, the Committee on House Administration may by regulation provide for the payment of salaries with respect to a month on a date other than the date provided under the previous sentence as may be necessary to conform to generally accepted accounting practices.. 
2.Membership in House of Representatives Exercise Facility for Active Duty Armed Forces Members Assigned to Congressional Liaison OfficeHouse Resolution 1068, One Hundred Tenth Congress, agreed to April 15, 2008, is enacted into law. 
Amend the title so as to read: A bill to provide that the usual day for paying salaries in or under the House of Representatives may be established by regulations of the Committee on House Administration, and for other purposes.. 

June 19, 2009
Reported with amendments, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
